DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CITY OF PORT SAINT LUCIE,
                             Appellant,

                                    v.

  MICHELLE FRANKLIN, as Saint Lucie County Property Appraiser,
LEON M. BIEGALSKI, as Executive Director of the Florida Department of
  Revenue, and CHRIS CRAFT, as Saint Lucie County Tax Collector,
                           Appellees.

                              No. 4D21-3436

                          [November 3, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth A. Metzger, Judge; L.T. Case No.
2017CA000666.

  James D. Stokes, City Attorney, Michele Samaroo, Appellate Counsel,
and Lee J. Baggett, Senior Deputy City Attorney, Port Saint Lucie, for
appellant.

   Loren E. Levy and Sydney E. Rodkey of The Levy Law Firm,
Tallahassee, for appellee Michelle Franklin, as Saint Lucie County
Property Appraiser.

  No appearance by other appellees.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.